Citation Nr: 1500325	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-27 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to retroactive payment of dependency benefits from January [redacted], 2008 to August 27, 2008.


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to March 1973, and from February 1974 to July 1983.  He passed away in April 2007.  The appellant is the Veteran's surviving daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

1.  The appellant was in receipt of dependency and indemnity compensation when she turned 18 years old in January 2008.  

2.  The appellant filed an application for retroactive dependency benefits in December 2009.


CONCLUSION OF LAW

The criteria for payment of retroactive payment of dependency benefits from January [redacted], 2008 to August 27, 2008 have not been met.  38 U.S.C.A. § 5112(b)(7) (West 2014); 38 C.F.R. § 3.667 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In the present case, it is the law, and not a dispute in the facts, that is dispositive.  Therefore, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Dependency and indemnity compensation (DIC) may be awarded to a surviving child upon the service-connected death of the veteran.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  Where a child was receiving dependency and indemnity compensation in its own right prior to age 18, payments may be continued from the 18th birthday if the child was then attending an approved educational institution and evidence of such school attendance is received within one year from the 18th birthday.  Where the child was receiving dependency and indemnity compensation in its own right prior to age 18 and was not attending an approved educational institution on the 18th birthday but commences attending at an approved educational institution after the 18th birthday, payments may be resumed from the commencing date of the course if evidence of such school attendance is filed within 1 year from that date.  38 C.F.R. § 3.667(a)(5).  

The Veteran passed away in April 2007.  In June 2007, on behalf of the Veteran's surviving children, the appellant's mother (and the Veteran's ex-spouse) filed an application for DIC compensation.  See June 2007 VA Form 21-534.  By letter dated in June 2007, the VA RO in Muskogee, Oklahoma, notified the appellant's mother that the appellant and her brother would receive DIC benefits in the amount of $649 from May 1, 2007, $452 from January [redacted], 2008 (the date of the appellant's 18th birthday), and $0 from June 4, 2009 (the date of appellant's brother's 18th birthday).  Enclosed with the notice was VA pamphlet 22-73-3, "Summary of Education Benefits," which further explained the program's parameters, and VA Form 22-5490, "Dependent's Application for VA Education Benefits."
 
The appellant seeks DIC benefits from January [redacted], 2008, her 18th birthday, through August 27, 2008, the date she began college.  Here, the appellant turned 18 in January 2008, when she was already in receipt of DIC benefits.  The record does not reflect that she was attending an approved educational institution at that time, and she does not contend otherwise.  Instead, she started college on August 28, 2008, and is in receipt of Dependents' Educational Assistance benefits as of that date.  Accordingly, as the appellant was in receipt of DIC prior to age 18 and was not attending an approved educational institution on her 18th birthday, but instead commenced attending an approved educational institution after her 18th birthday, DIC payments may be resumed from the commencing date of the course if evidence of such school attendance is filed within 1 year from that date.  38 C.F.R. § 3.667(a)(5).  Therefore, in this particular case, the appellant would have until August 28, 2009, or one year from her commencement of college, to submit evidence of her attendance of an approved educational institution to resume her DIC payments, and the earliest date that DIC could be resumed is August 28, 2008.  

A review of the record reveals the appellant first notified the VA of her school attendance on December 2009, which not within a year of her 18th birthday.  See December 2009 VA Form 21-4138.  In this regard, the appellant contends in a November 2009 statement that she "filed a claim in April of 2009 through a vet rep."  A VA Form 21-4138, Statement in Support of Claim, dated in April 2009 is of record.  However, this statement is from the appellant's mother notifying VA that appellant's brother would attend secondary school beyond his 18th birthday.  There is no mention of the appellant's school attendance in this form, and there is no other statement of record from the appellant concerning her school attendance in April 2009 as she contends.  To the extent she may be arguing that VA lost her claim, the Court of Appeals for Veterans Claims has held that "[t]here is a presumption of regularity that public officers perform their duties 'correctly, fairly, in good faith, and in accordance with law and governing regulations.'"  Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005) (quoting Alaska Airlines, Inc . v. Johnson, 8 F.3d 791, 795 (Fed. Cir. 1993)). Courts presume that, "in the absence of clear evidence to the contrary," public officers have "'properly discharged their official duties.'"  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)).  The appellant has not presented any clear evidence indicating that VA lost an April 2009 claim she filed.  To the contrary, she states that she "never received word it was received," and acknowledges that the rep who assisted her notified her months later that "the claim had not been sent" to VA.  See September 2012 statement.  As such, the presumption of regularity attaches, and the Board finds that VA did not receive a claim from the appellant concerning her DIC benefits in April 2009.  

The appellant also argues that she did not know of the legal requirements necessary to continue her DIC benefits.  Specifically, she asserts that VA did not notify "[her] or [her] parents that [her] right to DIC benefits were being discontinued effective January [redacted], 2008, and that [she] had only one year to respond."  However, as described above, the June 2007 notice from the Muskogee RO reveals this precise information, and there is no indication that the appellant did not receive this notice.  See Marsh, supra.  To the contrary, she references VA pamphlet 22-73-3, which was enclosed with that notice, in her arguments to VA.  Her assertion that she had no knowledge of the requirements to file a claim within one year of her 18th birthday is also without merit, as the Supreme Court of the United States has held that everyone dealing with the Government is charged with knowledge of Federal statutes and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); Morris v. Derwinski, 1 Vet. App. 260 (1991) (holding that a veteran's abandonment of his claim for service connection based upon his failure to respond to a request for additional evidence could not be waived or set aside on grounds of alleged ignorance of regulatory requirements).  Thus, although the appellant may not have specifically known the statutes and regulations pertinent to her continued receipt of DIC benefits, she is necessarily charged with knowledge of those laws. 

In conclusion, for the reasons discussed, the Board finds no legal basis to allow the appellant's claim for retroactive payment of dependency benefits based upon school attendance from January [redacted], 2008 to August 27, 2008.  The Board acknowledges and is sympathetic to the arguments advanced by the appellant.  However, as the disposition of this claim is based on the law, the benefit of the doubt doctrine does not apply and the claim must be denied based on a lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating that where the law and not the evidence is dispositive, the claim should be denied because of the absence of legal merit or the lack of entitlement under the law).


ORDER

Entitlement to retroactive payment of dependency benefits from January [redacted], 2008 to August 27, 2008 is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


